66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re GRAND JURY SUBPOENA:  US Grand Jury No. 93-3 John DoeNo. R95-016.John DOE, Plaintiff-Appellee,v.Under SEAL, Defendant-Appellant.
No. 95-5256.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995.Decided:  Aug. 10, 1995.

Under Seal, Appellant Pro Se.
Stephen Wiley Miller, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA, for Appellee.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion to quash a subpoena to appear before a grand jury and provide handwriting exemplars and fingerprints.  As it is clear from the record that Appellant has since complied with the subpoena, we dismiss the appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED